Title: To Thomas Jefferson from Benjamin Waterhouse, 8 February 1823
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Cambridge
8th February 1823.
To read every letter sent to you must be no small task; but to read every book which vanity may transmit would be inflicting an honour upon you, enough, almost, to make a man wish he had never learnt to read. Here, e.g. you have one on the childish subject of whooping-cough; the title of which is sufficient to make most men, not of the profession, turn from my “essay,” as from a dose of physic without cutting open a leaf. In this case, you can give it to your family physician, who, if he be a man of general reading in the art, can tell you, that this “terrible distemper” has never been clearly understood, or happily treated; neither has it ever been discussed like many disorders of far less consequence.Beside the reasons given in my advertizement, and in the prolegomena, I may add, that I have suffered under the disorder myself, within two years past; and these sufferings have taught me to pity others; & encouraged me to commit my thoughts of it to the press. Several older than myself have recently felt the rage of this conquassating disorder. As the subject is “dry as dust,” I have sprinkled it here & there with a few medical episodes; and have ventured to revive the Hippocratic doctrine of the medicative, or self correcting principle within us, which always tends to health, unless baffled by a meddlesome practitioner.You may be surprized at the fatality of whooping cough in p. 18 & 19; and at the destruction of human life in children in Chapter IX.—It is my opinion that since vaccination chased away small pox, measles & whooping cough have increased in frequency & malignity; so that I am nearly ready to consider that they are among “the terrible correctives” of the natural redundance of mankind, suggested by Malthus.Should time & health permit, I shall risk another medical essay on the melancholly subject of Consumption, which I have viewed near—very near; in which, I only hope to aid the growth of knowledge, by exciting inquiry.Our newspapers mentioned, that through the agency of Mr Madison a professorship of agriculture was about to be established in your University. Thereupon I directly sent him a copy of  my “Botanist” and the printed heads of my lectures, that your Professor might see, & improve upon our feeble efforts here. But Mr Madison, in answer, disclaimed the credit attributed solely to him, & sent a copy of the circular bearing his signature. As you have already a copy of the Botanist, I enclose only the heads of lectures.The “Junto” tore up my course of lectures by the roots, & gave it to another, who after consuming 40,000 dolrs of their money, withered himself on the stalk; and was absolutely the best commentary on the history of Ahab, Naboth, Jezzabel, & the Sons of Belial, as recorded in the book of Kings, I ever met with. I only wish that John Lowel  Theophilus, Parsons, & Jonathan Jackson had lived to see the product of their planting.As there is a (very natural) mistake in your last letter to me, I shall take some pains to set it right, as the name is local, and the term not clearly understood even in this region, where it originated. I mean the term “congregationalist;” a name  that marks & dignifies a reformation but little understood south of Connecticut, but which you appear to apply to the calvinists exclusively; whereas it includes Unitarians, & every other religious Society here, the Roman catholic, Episcopal church of England, and the Quakers excepted.  There is not a single Presbyterian church in the State; that is, a church governed by presbyters, according to the discipline of the Kirk of Scotland. The last one was extinguished about 25 years since in Newbury-Port, after glimmering faintly in its socket  from the death of Whitfield; who was too episcopal to favour our democratical mode of ordaining a minister of religion.Our congregational mode of establishing a parish priest, is an improvement on that of the Independents, in the days of Oliver Cromwell; and is, I think,  a greater triumph over the intolerant spirit of priestcraft. Perhaps the greatest on record.When a pulpit becomes vacant by death, the Parish-commtee invite candidates, that is, unsettled preachers, to officiate one, two, or three months; and the one whom the congregation appear to like best is generally requested to perform a second, or third rotine of  service; and if they continue to prefer him, they signify their wish to the church, which is composed of those male members only who partake of the sacrament every month. The calvinistic congregation in Cambridge has but about 12 male members in its church, including the minister; and they compose a sort of senate, whose concurrence is deemed proper, but not absolutely, & constitutionally needful, as was recently, & for the first time, demonstrated. The church transact all the nuncupative business with the candidate, but the salary, & all money matters rests with the congregation or House of commons. The church fix the time, and circumstances of the ordination. Previously to which they call a council made up of the ministers of the nearest congregations, which send to it two lay deligates, who are always church-members. They confer, and if they have no objection to the character of the candidate, they call him before them, when any member of the council may put any question to him they think fit. When they have concluded to ordain him, the time, and the officers of it are by them selected. Originally the candidate preached the ordination sermon himself; but at present it is usual for a Father, or some near friend, in the same line. I transmit a sample of it among my own family connections. An ordination is a brilliant thing in Massachusetts. Sometimes there is a collection of three thousand people of both sexes; and while perhaps 50 clergymen with their deacons,  are decently dining in some public hall, the young people are dancing in another; for after the religious ceremonies, an ordination is the merriest meeting in New England; and certainly the most democratical mode of making a Priest that christendom can record.This public ordination is certainly a very impressive ceremony; especially the monitory charge, and the affectionate right hand of fellowship; & with some, the prayer on the laying on of hands: after which he is solemnly declared minister of the church & congregation, & invested with gown & band. The intervals are filled up  with select music, composed of choirs from neighbouring churches. The whole forming a proud triumph of democratical freedom  over the hierachy of England, and the narrow spirit of Scotland. This ceremony was a novel scene to the citizens of New York, at the ordination of the first Unitarian minister in Decr 1821. (see sermon of Profr Ware.) Such then are Massachusetts congregationalists, both calvinistic & unitarian.If a congregation choses to dismiss their minister, he has the right  to call for the judgement of the council which ordained him. As this salary while minister the law of the state secures it to him. No one feels it particularly; it is thrown into the annual tax-bill. Even the Quakers swallow it without knowing it.The famous Dr Osgood died a few weeks ago, a calvinist; he will be succeeded by an Unitarian; & so the reformation is silently working, just as you have predicted.I yesterday had a short letter from my venerable friend at Quincy. He is blind; and I fear will hardly live to see his son in the high station where all New-England wish to place him. That son was with me at the University of Leyden; and we have corresponded ever since. Take him “all in all,” I never met his equal.  But I am trespassing on forbidden ground and I hasten to conclude with sentiments, of an high degree of esteem & respect.Benjamin WaterhouseP.S. I, as yet, write & read without the help of glass, yet find the aid of lines convenient, which gives a school boy aspect to my letter, which I hope you will excuse. I once wrote a fuller account of our ordination in a worked entitled, “the Natural & political history of New England,” & sent it to  Dr Lettsome some to be published in London; but the M.S. wc would have made 400 8vo pages was stolen from the Bookseller, & never found, excepting the drawings The M.S. must have been destroyed, as nothing like it has appeared.
   Yesterday a son of this gentleman, an excellent character & a man of fortune, preached an admired unititarian sermon in our  calvinistic pulpit; while our calvinistic Dr preached in his.—

   Deacons are very often some the richer men in the Massts, or of most consequence. Our present Lieut Govr worth more than a million of dolrs. is a Deacon. My son in law’s D. is worth nearly as much. General Lincoln was a D. and so was Govr Strong.—
